          Case 1:17-cv-09762-LAK Document 25 Filed 10/17/18 Page 1 of 1

                                                              Walker G. Harman, Jr.
THE HARMAN FIRM, LLP                                          381 Park Avenue South, Suite 1220
Attorneys & Counselors At Law                                 New York, New York 10016
www.theharmanfirm.com                                         T: 212.425.2600 F: 212.202.3926
                                                              E: wharman@theharmanfirm.com

 October 17, 2018

 VIA ECF

 Hon. Lewis A. Kaplan
 U.S. District Court for Southern District of New York
 500 Pearl Street
 New York, NY 10007

 Re:    Harvey Berse v. Diamond Dealers Club, Inc., 17 CV 9762

 Dear Judge Kaplan:

 We represent Plaintiff Harvey Berse in the above-referenced action against Diamond Dealers
 Club, Inc. We write to report that the parties have reached an agreement in principle in
 dismiss the case. The parties are in the process of preparing a draft agreement and respectfully
 request 30 days to file the anticipated stipulation of dismissal.

 Thank you for Your Honor’s time and attention to this matter.

 Respectfully submitted,




 Walker G. Harman, Jr.

 cc: All Counsel of Record (via ECF)
